                      Case 1:20-cv-02144-ER Document 22 Filed 09/30/20 Page 1 of 3




JAMES E. JOHNSON                              THE CITY OF NEW YORK                                 JOSEPH ZANGRILLI
Corporation Counsel                                                                                         Senior Counsel
                                            LAW DEPARTMENT                                          Phone: (212) 356-2657
                                                                                                       Fax: (212) 356-3509
                                            100 CHURCH STREET, Rm. 3-155                             jzangril@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                                     September 30, 2020

        BY ECF
        Honorable Edgardo Ramos
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                         Re:   Shamone Brown v. The City of New York, et al., 20-CV-2144 (ER)

        Your Honor:

                I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of the City
        of New York, and the attorney assigned to represent the City of New York and the Warden of the
        Manhattan Detention Center in the above-referenced matter. For the reasons set forth below, this
        Office respectfully requests a stay of the present civil proceeding in its entirety until thirty (30)
        days after the resolution of a Department of Correction (“DOC”) investigation into the
        underlying allegations in this case. This is the first such request.1 Plaintiff Shamone Brown
        consents to this request.

                By way of background, plaintiff filed the Complaint in this action on March 10, 2020,
        and an Amended Complaint on May 28, 2020, alleging, inter alia, that certain unidentified
        officers failed to protect him and were deliberately indifferent to his medical needs when he was
        assaulted by unidentified inmates on May 8, 2019. (ECF No. 9.) In the course of reviewing this
        matter, the undersigned learned that there is an ongoing investigation by the DOC Investigations
        Division arising out of the incident alleged in the complaints. Defendants therefore respectfully
        request a stay of this matter, pending the resolution of the DOC investigation for the following
        reasons.

        1
          Defendants previously requested an enlargement of time to respond to the Court’s June 19,
        2020 Order and respectfully request that the Court also enlarge defendants’ time to respond to
        the Valentin Order until thirty (30) days after the resolution of the ongoing DOC investigation.
           Case 1:20-cv-02144-ER Document 22 Filed 09/30/20 Page 2 of 3




        Federal courts have inherent power and discretionary authority to stay a case if the
interests of justice so require. See United States v. Kordel, 397 U.S. 1, 12 n.27 (1970); Kashi v.
Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986); Volmar Distributors, Inc. v. The New York Post
Co., Inc., 152 F.R.D. 36, 39 (S.D.N.Y. 1993). More specifically, federal courts are authorized to
stay a civil action pending the outcome of a related proceeding. See, e.g., Kashi v. Gratsos, 790
F.2d 1050, 1057 (2d Cir. 1986) (“[A] court may decide in its discretion to stay civil
proceedings . . . when the interests of justice seem . . . to require such action.”) (internal
quotation marks and citations omitted); Bristol v. Nassau County, No. 08-CV-3480 (JFB)
(WDW), 2010 U.S. Dist. LEXIS 39634, at *1 (E.D.N.Y. Apr. 22, 2010) (“A district court has the
discretionary authority to stay a civil action pending the resolution of a parallel criminal
proceeding when the interests of justice so require.”) (quoting Johnson v. New York City Police
Dep’t, No. 01 Civ. 6570 (RCC) (JCF), 2003 U.S. Dist. LEXIS 12111, at *2 (S.D.N.Y. July 16,
2003)); Estes-El v. Long Island Jewish Med. Ctr., 916 F. Supp. 268, 269 (S.D.N.Y. 1995) (“It is
well settled that the court may (and indeed, should) stay a federal Section 1983 action until
resolution of parallel state court criminal proceedings.”).

        In the instant matter, this Office will be unable to resolve representational issues with any
involved officers until the aforementioned DOC investigation is complete. See N.Y. Gen. Mun.
L. § 50-k; Mercurio v. City of N.Y., 758 F.2d 862, 854-65 (2d Cir. 1985) (quoting Williams v.
City of N.Y., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985) (stating that the decision to represent
individual defendants is made by the Corporation Counsel as set forth in state law)). A stay of
the instant matter would therefore safeguard against the possibility that a conflict of interest may
arise during the pendency of the litigation. Pursuant to N.Y. General Municipal Law § 50-k,
Defendant City is obligated to provide representation to individual defendants to the extent that
they were acting within the scope of their duties as employees during the incident in question.
Thus, this office must first determine whether any individual employee “was acting within the
scope of his public employment and in the discharge of his or her duties and was not in violation
of any rule or regulation of his or her agency at the time the alleged act or omission occurred.”
Should a stay not be granted, Defendant City may be forced to represent officers prior to learning
the outcome of its own investigation concerning the alleged conduct. Should the officers later be
found responsible for any wrongdoing as a result of that investigation, defense counsel may be
conflicted out of the matter entirely and new counsel would need to be retained for all
defendants. Such a scenario during the course of discovery would certainly cause a greater
disruption to the instant action than the requested stay at this early stage.

        Moreover, best practices prevent this Office from even communicating with individual
defendants until the resolution of the investigation. As Defendant City is a municipality, it can only
communicate through its agents. If this office cannot communicate with individual defendants, the
City of New York cannot even offer a version of the events in question, let alone prepare an
effective defense of the claims asserted by plaintiff.

       Finally, the parties will require the documents associated with the DOC Investigation
Division file, many of which (to the extent that they exist) will be protected from discovery by


                                                 -2-
           Case 1:20-cv-02144-ER Document 22 Filed 09/30/20 Page 3 of 3




the deliberative process privilege prior to the conclusion of the DOC investigation, both to
respond to the Valentin Order and to proceed with discovery. See Nat’l Council of La Raza v.
Dep’t of Justice, 411 F.3d 350, 356 (2d Cir. 2005) (the deliberative process privilege is (1)
designed to promote the quality of agency decisions by preserving and encouraging candid
discussion between officials, and (2) based on the obvious realization that officials will not
communicate candidly among themselves if each remark is a potential item of discovery and
front page news; an inter-agency or intra-agency document may be subject to the privilege if it is
both pre-decisional and deliberative) (internal citations and quotations omitted). Furthermore,
the law enforcement privilege prevents disclosure of a pending investigation in order to, inter
alia, “safeguard the privacy of individuals involved in an investigation, and otherwise to prevent
interference with an investigation.” National Congress for Puerto Rican Rights v. The City of
New York, et al. 194 F.R.D 88, 93 (S.D.N.Y.) (citing In re Dep’t of Investigation of the City of
New York, 856 F.2d 481, 484 (2d. Cir. 1988) (citations omitted)). Consequently, the parties to
this action will not have access to vital information, including witness statements, until the DOC
investigation is resolved.

        For the foregoing reasons, defendants respectfully request that the Court grant a stay of
the instant litigation until the conclusion of the DOC investigation. Should the Court grant the
requested stay, at the direction of the Court, the undersigned will file status letters regarding the
progress of the DOC investigation.

        Defendants thank the Court for its time and consideration of the within request.

                                                               Respectfully submitted,

                                                                       /s/

                                                               Joseph Zangrilli
                                                               Senior Counsel

BY FIRST-CLASS MAIL
Shamone Brown
Pro se plaintiff                        The application is GRANTED. This case is STAYED until 30 days after
DIN: 20A0829
Mid-state Correctional Facility         the completion of the investigation by the Department of Correction into
9005 Old River Road                     the alleged incident. The Court's Valentin Order of June 19, 2020, Doc.
P.O. Box 2500                           11, is likewise stayed.
Marcy, New York 13403
                                        The Law Department is directed to file a status report with the Court
                                        upon the earlier of the completion of the investigation or January 8,
                                        2021. The Department is further directed to serve this memo
                                        endorsement on the plaintiff.




                                                 Sept. 30, 2020
                                                 -3-
